Citation Nr: 1204229	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for post-operative left inguinal hernia.

2.  Entitlement to an effective date prior to May 1, 2006 for additional compensation benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his daughter



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 determination and a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to a compensable rating for atrophy, left testicle, with hormonal disorder, associated with post-operative left inguinal hernia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's post-operative left inguinal hernia resolved following surgery in 1955 and there have been no hernias since that time.

2.  An October 2002 rating decision, mailed to the Veteran in November 2002, granted the Veteran service connection for several disabilities and a combined 30 percent disability rating, effective April 22, 1996. 

3.  An accompanying November 2002 notice letter informed the Veteran of the grant of service connection and informed him that, before VA could pay additional benefits for his dependents, he needed to submit VA Form 21-686c, "Declaration of Status of Dependents" with every blank on the form which applies to him being completed.  The Veteran did not respond to the November 2002 notice letter. 

4.  In April 2006, the Veteran provided a completed VA Form 21-686c.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for post-operative left inguinal hernia are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).

2.  The criteria for payment of VA dependency benefits for a dependent spouse prior to May 1, 2006 have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.401(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notice dated in December 2007 informed the Veteran of what the evidence needed to show to substantiate his claim for an increased rating, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  He was told that in order to substantiate claims for increased ratings, the evidence needed to show that his disability had worsened.  This letter also contained notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's increased rating claim was initially adjudicated in May 2008.  His claim for an earlier effective date for additional compensation benefits based upon a dependent spouse was readjudicated in an August 2008 statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA treatment records have been obtained.  Furthermore, the Veteran was afforded VA examinations in December 2007 and June 2011 for his hernia disability.  The examinations were conducted by medical professionals, who took history from the Veteran, conducted a thorough examination, and provided conclusions based upon a rationale.  As such, the examinations are adequate.

The Board notes that the Veteran has referenced a December 28, 2007 treatment record from the VA facility in Pensacola that he asserts is pertinent to his claim for a compensable disability rating for inguinal hernia.  However, as the other evidence of record shows, and has will be discussed in detail below, the symptoms that the Veteran reports have all been attributed to other causes.  Therefore, while this evidence may be pertinent to the claim being referred to the RO above, it is not pertinent to the claim being decided herein.  As such, the Board does not need to remand this claim to the RO to obtain this record.  To the extent that the Veteran also references a November 11, 2007 record from the VA facility in New Orleans, the Board notes that treatment records covering that date from that facility have been obtained and associated with the claims file.

With regard to the claim for an earlier effective date for the award of additional benefits due to a dependent spouse, the Board notes that there is no outstanding potentially pertinent evidence, as the claim is decided based upon the evidence of record at the time that the Veteran was notified of his need to submit certain information.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written and oral statements are of record.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Inguinal Hernia Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran's left inguinal hernia, post-operative, has been rated noncompensable under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).  Under that diagnostic code, inguinal hernia is rated noncompensable when small, reducible, or without true hernia protrusion or when not operated, but remediable.  A 10 percent rating is assigned for a postoperative recurrent inguinal hernia, readily reducible and well supported by truss or belt.  A 30 percent rating is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation is warranted for an inguinal hernia that is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

In December 2007, the Veteran underwent VA examination.  He had left inguinal hernia repair in 1955.  He had no further hernia surgery.  He reported having pain in the inguinal area beginning in 2001.  Scrotal ultrasound performed in October 2007 showed the left hemiscrotum to be empty.  Findings within the left abdomen may have represented a nondistended left testicle.  On examination, there was a barely visible scar on the left inguinal area that was linear, flat, pigmented similar to the surrounding tissue, nontender, and superficial.  It moved freely and had no induration or ulceration.  There was no inguinal lymphadenopathy.  Examination of the abdomen showed that it was soft and nontender.  There were no inguinal masses, adenopathy, or hernias.  The impression was status post left inguinal hernia repair.

In June 2011, the Veteran underwent VA examination.  He complained of left scrotal pain, constant dull pain, and occasional sharp pain, that most likely referred to the undescended left testicle.  Since the onset of his hernia in service, it had resolved.  He had no current treatment or complaints of symptoms for the status post left inguinal hernia repair.  There was no recurrence of the hernia.  On examination, the abdomen was soft and spherical with normal bowel sounds and without palpable tenderness, masses, or organomegaly.  There were no inguinal hernias or muscle wall abnormalities.  There were no belts or trusses.  The impression was status post left inguinal hernia repair.  It had healed with the expected outcome and no recurrent hernias.

In November 2011, the Veteran testified before the undersigned that, while he had pain, he had no new hernias since service.  He described constant dull pain with occasional sharp pain.  He stated that he had a scar from his hernia that his wife indicated was about four inches long but not wide.  When asked whether the scar was tender, the Veteran indicated that could be where his pain was coming from, but he did not know, since he was not a doctor.  He denied that it was tender and stated that he could touch it.  He did not wear a truss or belt, and the scar did not give him any trouble when wearing clothes.

Based on the evidence of record, the Board finds that a compensable disability rating for the Veteran's left inguinal hernia, post-operative is not warranted.  Specifically, all of the lay and medical evidence establishes that the Veteran has not developed a hernia since he separated from service.  There is no need for a truss or a belt, and none of the symptoms associated with compensable ratings for inguinal hernias under Diagnostic Code 7338 are shown by any of the evidence of record.  As such, the Veteran is not entitled to a compensable rating for his inguinal hernia under the criteria of Diagnostic Code 7338.

Furthermore, the Veteran's complaints of pain in his abdomen have been attributed to his undescended left testicle.  The Board notes that service connection for atrophy of the left testicle, with hormonal disorder, associated with the left inguinal hernia was awarded service connection, effective April 22, 1996.  Given the evidence of record, the Board determined that there was a claim of entitlement to an increased rating for this disability raised by the record but not before the Board at this time.  As such, it was referred to the RO for development in the Introduction above, and the Veteran's complaints and symptoms of pain in his abdomen will be evaluated in the context of this claim.

To the extent that the evidence establishes that the Veteran has a scar as a residual of his hernia, the evidence also shows that it is superficial, linear, not wide but approximately four inches long, absent ulceration, and not tender.  The Veteran testified in November 2011 that his scar could be the cause of his pain but noted that he was not a doctor.  The Veteran also then clarified that his scar was not tender.  Furthermore, the December 2007 VA examiner specifically indicated that the scar was not tender.  All of the pain complained of by the Veteran has been attributed to his undescended left testicle, which is separately service connected and will be evaluated by the RO on referral.  Therefore, a compensable rating for the Veteran's scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011).  There are no other potentially applicable diagnostic codes.

The Board further notes that referral for extraschedular consideration is not warranted for the Veteran's claim.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of this disability are fully contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

As such, the preponderance of the evidence is against the Veteran's claim, and it must be denied.



Effective Date for Dependency Allowance

In his April 2006 claim, the Veteran argues that he first notified VA of his marriage to his current spouse in an April 1996 VA Form 21-526, in which he first asserted a claim of service connection.  The April 1996 claim shows that the Veteran did report this marriage and submit copies of his marriage license and certificate at that time.  In an October 2002 rating decision, the RO granted claims of entitlement to service connection for four disabilities, assigning an effective date of April 22, 1996 for three of them, as this was the date of his claim.  In a November 2002 letter, the RO informed the Veteran of this award and the amount of his benefit.  He was informed that, before VA could pay additional benefits for any dependents, he needed to complete and submit VA Form 21-686c (Declaration of Status of Dependents).  The November 2002 letter indicates that this form was an enclosure to that notification.  

The Veteran did not submit a response to this letter and did not provide a completed VA Form 21-686c until April 2006 when he initiated the current claim.  When the RO adjudicated the Veteran's dependency status in July 2007, it awarded additional benefits for his spouse, effective from May 1, 2006.  During his November 2011 Board hearing, the Veteran testified that he did not recall ever receiving a copy of VA Form 21-686 in November 2002.  Hence, he asserts, the effective date for the addition of his spouse should be the date of his April 1996 claim.

Regarding additional compensation for dependents, the effective date will be the latest of the following dates of claim: (1) date of veteran's marriage, or birth or adoption of his child, if evidence of the event is received within one year of the event; or the date notice is received of the dependent's existence, if the evidence is received within one year of VA's request; (2) date dependency arises; (3) effective date of the qualifying disability rating, if evidence of dependency is received within one year of notification of such rating decision; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  In this case, the Veteran was granted service connection for four different disabilities, by an October 2002 rating decision, with an effective date of April 22, 1996 for an initial combined 30 percent disability rating.  For purposes of administering 38 C.F.R. § 3.401(b)(3), the Board notes that this October 2002 rating decision provided the Veteran with initial notification of his "qualifying disability rating."  Additionally, 38 U.S.C.A. § 5110(f) specifically notes that "[a]n award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action."

Despite the November 2002 request, the Veteran did not submit a properly completed VA Form 21-686c, "Declaration of Status of Dependents," until April 2006, more than three years after the RO's November 2002 letter advising him that his claims of service connection were being granted effective April 22, 1996.  The Veteran's VA Form 21-686c was not received by VA until April 10, 2006.  As previously noted, under 38 U.S.C.A. § 5110(f)  and 38 C.F.R. § 3.401(b)(3), a dependency award will only be payable from the effective date of a rating if proof of dependents is received within one year from the date of notification of the qualifying disability rating.  In view of the foregoing, the Veteran should not be granted a dependency award from April 22, 1996, the effective date of the qualifying rating.

The Veteran disputes the fact that he did not inform VA of his dependents until April 2006, asserting that information concerning his dependent spouse was provided with his original April 22, 1996 claim.  Nonetheless, as discussed above, the information provided by the Veteran at that time was insufficient.  Despite a subsequent request by VA that the Veteran provide additional information concerning his dependent spouse, a properly completed VA Form 21-686c and was not received by VA until April 10, 2006.

Even if the Board were to accept the Veteran's argument that he adequately informed the RO of his dependent spouse with his April 22, 1996 claim, the Board notes that the information he provided at that time is no longer applicable or relevant.  In this regard, the Board first notes that the regulations indicate that the Veteran must inform VA of information regarding his dependents when asked for that information in order to receive additional compensation for his dependents.  See generally 38 C.F.R. § 3.401(b).  Given that more than six years passed from the time that the Veteran first notified VA of his spouse in his April 1996 claim and the RO's November 2002 rating decision initially granting service connection, the Board finds that there would be no way for VA to be aware of the Veteran's then-current marital status until fully notified by the Veteran.  Any veteran's marital status may change at any time.  The record thus clearly indicates that, even if the law did not require that the Veteran provide information regarding his dependents when asked by VA before dependency benefits are provided, there would be no way for VA to know of his dependency situation until he notified VA of the current information.

Moreover, the Veteran does not contend that he submitted a VA Form 21-686c at any time prior to April 10, 2006.  While the Veteran has indicated that, as far as he knew, he never received a copy of VA Form 21-686c to complete, the Board notes that the Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  It is therefore presumed that the Veteran received the November 2002 letter, informing him that he needed to provide information regarding his dependents.  Indeed, the Veteran has not asserted that he did not receive the November 2002 letter, only that he did not receive the VA Form 686c.  As such, since the letter informed him of the need to submit this form prior to being paid any additional benefits for dependents, the Board finds that he was on notice as to the requirements.

The Board understands that the Veteran believes that the information and copy of his marriage certificate that he submitted in April 1996 was sufficient to establish entitlement to additional payment for his dependent spouse.  However, as noted above, VA needed updated information from the Veteran, and there is information provided on VA Form 21-686c that is not provided on VA Form 21-526.  Nevertheless, the Veteran was notified that he needed to submit additional information in November 2002 and did not submit such information until April 2006.  The evidence of record thus indicates that the Veteran's claim for an earlier effective date prior to May 1, 2006 for additional compensation benefits for a dependent spouse must be denied.


ORDER

A compensable disability rating for post-operative left inguinal hernia is denied.

An earlier effective date prior to May 1, 2006 for additional compensation benefits for a dependent spouse is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


